Citation Nr: 1233009	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to September 1991 with periods of active duty for training (ACDUTRA) from May 1983 to October 1983 and September 1991 to December 1996 in the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded in October 2008 and September 2010 for further development.  

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board remanded these claims in September 2010 because it found the May 2009 examination report to be inadequate.  Specifically, it noted that the Veteran served in the Persian Gulf from November 1990 to September 1991; and the examiner failed to state whether the Veteran's asthma was aggravated during her time spent in the Persian Gulf.  It specifically pointed out a September 2002 outpatient treatment report stating that the Veteran was diagnosed with asthma in 1992 (after returning from the Persian Gulf), and that asthma was aggravated by heat.  Additionally, the Board noted that the examiner's opinion did not include a discussion of the Veteran's credible statements that she experienced asthma symptoms during her service in the Persian Gulf.  The Board remanded the claim so that the RO could obtain an addendum that addressed the Veteran's statements and the fact that the Veteran served in the Persian Gulf.  

The Board also found the opinion regarding the Veteran's back disability to be inadequate.  It noted that the Veteran was treated in 1986 for a low back strain; and that the Veteran was also claimed to have been treated while in Saudi Arabia (though there were no clinical records to confirm the treatment).  The examiner's opinion, which weighed against the Veteran's claim, was based solely on the absence of evidence in the service treatment records.  The Board remanded the claim for an addendum in which the examiner's opinion takes into account the credible lay statements submitted by the Veteran.

The Veteran's representative has argued that the December 2011 addendum failed to comply with the directives of the remand.  The Board agrees.  The examiner's December 2011 addendum once again fails to contain any mention of the Veteran's service in the Persian Gulf.  The examiner also failed to consider the Veteran's credible lay statements.  Once again, the examiner's opinions are based solely on the absence of evidence in the service treatment records.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.
 
The Veteran has specifically requested that the claims be remanded and that the Veteran be afforded new VA examinations by someone other than the May 2009 examiner.  The Board finds that new examinations and opinions are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  The Veteran should be afforded a VA examination (by someone other than the May 2009 VA examiner) for the purpose of determining the nature, etiology and severity of the Veteran's bronchial asthma.  The claims file must be made available to the examiner for review in connection with the examination; and the examination report should note that the claims file was reviewed.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's asthma is causally or etiologically related to the Veteran's time in service during May 1983 to October 1983 and/or November 1990 to September 1991.

b) that the Veteran's asthma was aggravated by her time in service from November 1990 to September 1991. The examiner should specifically note whether the Veteran's time in the Persian Gulf and/or exposure to heat at that time aggravated her respiratory disorder.

In providing these opinions, the examiner must acknowledge and discuss the Veteran's statements that her asthma symptoms began during her service in the Persian Gulf.  These statements have been deemed credible. The examiner cannot rely solely on a lack of treatment in the service records to provide a negative opinion.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran should be afforded a VA examination (by someone other than the May 2009 examiner) for the purpose of determining the nature, etiology and severity of the Veteran's low back disorder.  The claims file must be made available to the examiner for review in connection with the examination; and the examination report should note that the claims file was reviewed.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's back disorder is causally or etiologically related to the Veteran's time in service from May 1983 to October 1983 and/or November 1990 to September 1991.

b) that the Veteran's back disorder was aggravated by her time in service from November 1990 to September 1991. 

In providing these opinions, the examiner must acknowledge and discuss the lay statements provided that her back disorder began during her service in the Persian Gulf.  These statements have been deemed credible.  The examiner cannot rely solely on a lack of treatment in the service records to provide a negative opinion.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


